Per Curiam,
Mason, Chief Justice.
The first point made in the assignment of errors, is that no jury was called to assess the damages after default taken. The action being brought on an instrument of writing for the payment of money, this objection was probably made without a reference to the 13th section of the practice act.
The second objection is, that the record contains nothing to show that the signature was proved. The few required such proof in cases like the present, before judgment was rendered. The court will be presumed to have done right in this respect, until the contrary is shown.
The third objection has been already sufficiently answered. The fourth and last is that judgment was rendered for too much.
The action was brought upon the following note:
“■$100. “Bloomington, Iowa, April 9, 1842.
“Six months after date I promise to pay J. J. Hoopes, or order, one huudred dollars with ten per cent interest if not paid when due.
(“Signed) T. S. PARVIN.”
The clerk computed the interest from date, whereas it is contended that such interest should only have been reckoned from the time the note became due. We think the computation was correct. The note evidently intends to give ten per cent interest from date if not paid when due. Whether this is not a penalty against which equity would relieve is a very different question from that presented by the case in its present aspect. Judgment affirmed.